The opinion of the court was delivered by
Royce, Ch. J.
This was an audita querela, brought to set aside a judgment of the County Court, alleging fraud and want of notice on the part of the complainant. Plea, general issue, and trial by jury, and verdict for the defendant.
The first exception taken was to the ruling of the court allowing the record of a judgment rendered by the County Court in an audita querela brought by the complainant against the defendant to set aside the judgment that is sought to be set aside under this, and in which the judgment was for the defendant, to be introduced as evidence.
The previous judgment might have been pleaded as an estoppel; but not having been so pleaded, it was allowable to give it in evidence under the plea of not guilty. Under that plea it is generally allowable to prove any fact that has a legal tendency to show that the complainant is not entitled to the relief prayed for. Gray v. Pingry, 17 Vt. 419.
The only other exception now insisted upon is to the refusal of the court to allow the complainant to introduce *49the evidence offered for the purpose of impeaching that judgment.
It has been so frequently and uniformly decided in this State that a judgment apparently regular cannot be collaterally impeached, that there can be no necessity for an extended citation of the cases in which it has been so held.
In Kimball v. Newport, 47 Vt. 38, a party endeavored to impeach a judgment by pleading facts which were quite as conclusive against its validity as those offered to be shown' here. The plea was demurred to, and yet the court held that the facts alleged w.ere not sufficient, in law, to avoid the judgment; that judgments that appear to have been regularly obtained are conclusive upon parties and privies, and cannot be impeached in any collateral proceeding; that if a party to it would avoid it, it must be done by some proceeding instituted for that purpose.
The judgment is affirmed.